Mr. Justice Green
delivered the opinion of the court, February 2d, 1885.
The persons who take the fund in court for distribution, must do so as designated grantees under the deed from Elizabeth Wistar to Israel W. Morris in trust. The ultimate benefi-' ciaries of the fee are there described as “ lawfully begotten children or grandchildren ” of Richard M. Wistar, who was the son of Elizabeth Wistar and the cestui que trust for life of the property which produced the fund in court. The question is whether the appellee Thomas M. Wistar is a “lawfully begotten ” child of Richard M. Wistar. He is the illegitimate son of Richard M. Wistar and was legitimated by an Act of Assembly passed in April 1858. There is no doubt that by force of this Act he became the heir of Richard M. Wistar and would be capable of inheriting from him to the same extent as if he had been born in lawful wedlock. Under several of our decisions he could take under the description of “issue,” “lawful issue,” “heir,” or “person entitled under the intes*290tate laws ” : Killam v. Killam, 3 Wr. 120; Miller’s Appeal, 2 P. F. S. 113; McGunnigle v. McKee, 27 Id., 81; Johnson’s Appeal, 7 Norr. 346. But the persons who take this fund do not take title from Richard M. Wistar. They must found their title upon the deed from Elizabeth Wistar to Israel W. Morris. It was she who created the estate and by the deed in question. She gave the property to Morris in trust for her son Richard M. Wistar during his life, and after his death to his “ lawfully begotten” children or grandchildren. We must regard this language as descriptio personarum. It describes the fact which shall characterize the ultimate beneficiaries. They must be “lawfully begotten.” It is not enough that they have a legal status, that they may have inheritable blood from their father, that they may be his “ heirs,” or Iris “ lawful issue.” Unless they are lawfully begotten children they do not fill the essential requirement of the deed of trust. It is undoubtedly true that Thomas M. Wister was not “ lawfully begotten ” by his father. It is equally true that it is not possible for any legislature to make that a fact which is not a fact. Legislation can confer legitimacy upon illegitimates, but it can not alter the facts of nature. In Schafer v. Eneu, 4 P. F. S. 304, we applied this doctrine strictly, holding that a devise over to “ children,” after a life estate to their mother, would not embrace children who were adopted by the life tenant. We see no difference in principle between that ease and this. Both are governed by the same idea. The ultimate takers of the estate do not derive their title by descent from their parent, but by purchase from the original grantor. In view of that consideration they must correspond to the description contained in the deed. Where that description defines merely a legal status it includes all who hold the status, but where it defines a fact, those only can claim its inclusion who conform to the fact. Thomas M. Wistar is not within that category in this case, and therefore is not entitled to the fund.
The decree of the court below is reversed and the 'fund in the hands of the accountant is ordered to be paid to the appellants in the proportions in which they are respectively entitled to the same. The costs of this appeal to be paid by the appellee.